REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: all of the pending claims are now allowable over the previously applied prior art (i.e., Matsudai et al ‘375) in view of the newly added limitation in each of independent claims 1 and 13 so as to now recite that the third control voltage is increased from the third off-voltage to the third on-voltage at a third timing, the third timing being before the first and second timings when the first control voltage is increased from the first off-voltage to the first on-voltage and the second control voltage is increased from the second off-voltage to the second on-voltage, respectively. As shown in figure 2 of Matsudai et al ‘375, the closest prior art of record, the first through third timings which respectively correspond to the the first through third control voltages (VMG, VCG and VPG, respectively) respectively increasing from their off-voltages to their on-voltages all occur at the same time, i.e., they all switch from low logic state to high logic state at time t1. As such, the amendment to claim 1 at line 44 and the amendment to claim 13 at line 39 now distinguishes these two claims patentably over figures 1 and 2 of Matsudai et al ‘375, and claims 2, 6, 10-12, 14, 15 and 17-20 are allowable in view of their dependencies on allowable independent claims 1 and 13. The amendments to claims 1 and 13 also distinguish patentably over Matsudai et al ‘268, referred to in paragraph ten of the office action mailed on 11/17/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.